          Case 1:20-cv-06143-CM Document 68 Filed 04/19/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      April 19, 2021

By ECF
The Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Environmental Justice Health Alliance for Chemical Policy Reform, et al. v.
               Council on Environmental Quality, et al., No. 20-cv-6143 (CM) (S.D.N.Y.)

Dear Judge McMahon:

        This Office represents defendants Council on Environmental Quality (“CEQ”) and Brenda
Mallory,1 in her official capacity as Chair of the Council on Environmental Quality (together,
“defendants”) in the above-captioned action. In accordance with the Court’s February 16, 2021
Order, Dkt. No. 65, we submit this joint status report regarding the future of proceedings in this
matter. For the reasons outlined below, counsel for defendants and plaintiffs agree that this matter
should be stayed for an additional sixty days. Accordingly, we request that the Court enter an order
extending the stay until June 18, 2021, and requiring the parties to submit a further status report
by the same date. Counsel for the intervenors have advised that they take no position on this
request.

        As background, plaintiffs challenge CEQ’s July 16, 2020 rulemaking entitled Update to
the Regulations Implementing the Procedural Provisions of the National Environmental Policy
Act, 85 Fed. Reg. 43,304 (July 16, 2020) (the “2020 Rule”). While the parties were engaged in
motion practice, however, President Biden issued Executive Order 13990, directing federal
agencies to “immediately review and, as appropriate and consistent with applicable law, take
action to address the promulgation of Federal regulations and other actions during the last 4 years
that conflict” with “important national objectives.” 86 Fed. Reg. 7,037, 7,037 (Jan. 25, 2021). The
White House specifically identified the 2020 Rule as subject to these requirements.2

        In light of Executive Order 13990 and CEQ’s review of the 2020 Rule, on February 12,
2021, the Parties stipulated to a sixty-day stay of this case. See Dkt. No. 64. On February 16, 2021,
the Court stayed this action and directed the parties to submit a status letter outlining a proposal


1
 Because Brenda Mallory was confirmed by the Senate as CEQ’s Chair on April 14, 2021, she is
automatically substituted as defendant pursuant to Fed. R. Civ. P. 25(d).
2
 Fact Sheet: List of Agency Actions for Review,
https://www.whitehouse.gov/briefingroom/statements-releases/2021/01/20/fact-sheet-list-of-
agency-actions-for-review/.
          Case 1:20-cv-06143-CM Document 68 Filed 04/19/21 Page 2 of 2

                                                                                              Page 2


for how this matter will proceed within sixty days of the entry of the Court’s February 16, 2021
Order. See Dkt. No. 65.

         Since then, CEQ has begun reviewing the 2020 Rule pursuant to Executive Order 13990
and, as part of that process, is considering whether to propose to amend or repeal the Rule in whole
or in part. Although CEQ has begun its review process, the Senate did not confirm CEQ’s new
Chair until April 14, 2021. Now that the new Chair has been confirmed, CEQ will be in a better
position to consider appropriate actions to take with respect to both the 2020 Rule and this
litigation. Plaintiffs and defendants agree that a further sixty-day extension of the stay is
appropriate to accommodate CEQ’s continued review of the 2020 Rule.

        Entry of a further stay is consistent with the Court’s broad discretion to stay proceedings
and defer judicial review. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay
proceedings is incidental to the power inherent in every court to control the disposition of the
causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”). It
is also consistent with CEQ’s inherent authority to reconsider and to revise, replace, or repeal a
prior decision to the extent permitted by law and supported by a reasoned explanation. See FCC v.
Fox Television Stations, Inc., 556 U.S. 502, 515 (2009); Motor Vehicle Mfrs. Ass’n v. State Farm
Mutual Auto. Ins. Co., 463 U.S. 29, 42 (1983). Further, an extension of the stay may serve the
interest of judicial economy, if CEQ changes course during the stay in a way that narrows the
scope of the parties’ dispute.

        For the foregoing reasons, defendants and plaintiffs agree that a sixty-day extension of the
stay of this case is appropriate. Therefore, we respectfully request that the Court enter an order
staying the case for an additional sixty days, until June 18, 2021, and requiring the parties to submit
a further status report on or before June 18, 2021.

       We thank the Court for its consideration.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         United States Attorney for the
                                                         Southern District of New York

                                                   By:       /s/ Danielle J. Levine
                                                         DANIELLE J. LEVINE
                                                         ZACHARY BANNON
                                                         Assistant United States Attorneys
                                                         Tel.: 212-637-2689/2728
                                                         E-mail: danielle.levine@usdoj.gov
                                                                  zachary.bannon@usdoj.gov
